Title: To George Washington from the Board of War, 24 May 1779
From: Board of War
To: Washington, George



Sir,
War-Office [Philadelphia] May 24. 1779

We have been honoured with your Excellency’s letters of the 22d & 23d instant. In answer to the latter, we have to inform you, that Colo. Hooper has received by our orders 1600 pairs of shoes of Mr Oliphant director of the factory at Allentown, out of which he has supplied Colo. Spencers corps, and the residue he is to send to Wyoming. 1600 pairs now lie here in the clothier’s store packed in new strong canvas bags (160 in each) for the purpose of carrying on pack horses, and wait only for waggons to transport them to Estherton. 20 more like bags have been sent to Lancaster where 3200 pairs will be packed & sent to Estherton. We are now going to dispatch an express to Lancaster, by whom we shall direct Mr Henry to pack up 1000 pairs more in boxes which may be distributed at the place of rendesvous: but we are not sure of these, as we ordered all remaining (say 1500 pairs) after packing the 3200 pairs to be sent to camp, imagining your Excellency had taken measures for supplying what were wanting at the time we first wrote: yet such is the extreme difficulty of getting waggons it is not improbable they may be still at Lancaster. Besides these we have furnished one pair a man to Colo. Procter’s regt & sent 300 pairs to Colo. Hartleys.
We are unhappy to inform your Excellency that more than half the military stores destined for the Expedition are still here waiting for waggons. Upon the first intimations of the affair from Genl Knox we directed Colo. Mitchell to provide the necessary waggons for this purpose, telling him that 100 would be wanted; & proposed he should apply to the Council for aid to draw them out: but he said he could get them otherwise. Four brigades only have been sent off. The stores have been ready for some time.
Upon Genl Sullivan’s suggestion that arms &c. would be wanted, we ordered 200 muskets with bayonets to be sent to Estherton from Carlisle, & 200 cartouch boxes, 200 scabbards, 200 bayonet belts, & 459 shotbags & pouches from Lancaster; and on the 14th inst. Mr Henry sent off the whole for Estherton. We have had no return from Carlisle, but as we know they had the arms there, conclude they are sent. Today we recd a fresh demand from Genl Sullivan for about a thousand arms & the necessary accoutrements. This it is impossible to comply with. We have but a single musket in store. Besides 2620 sent this spring for Carolina, & upwards of eighteen hundred to camp, we have the last week sent off under the care of Lt Colo. Wallace 976, with accoutrements, for the new raised levies of Virginia, at Alexandria, to which place also we have ordered to be sent all that remain at Carlisle and Lancaster, except 300 at the latter place without bayonets, which we have just ordered to Baltimore for their militia, in part of 600 due that state & which Congress directed us to send thither. For these militia as well as those of this state, the old cartridge boxes used in the army will answer very well; and as there will be a great surplusage, upon the distribution of the new ones, we request your Excellency to order the former to be sent hither for the purpose mentioned. We trust it will not be difficult to supply all future deficiencies in the army with new ones; as the factory here turn out 60 & 70 in a day. We should be happy if arms were as easily to be procured. Even our stock of damaged arms will be soon run out, as the armoury is in a good train, and great dispatch made in repairs. We think it probable there are many arms at camp out of repair; if those wanting the most repairs were sent here it would keep our hands employed & facilitate our supplies. Your Excellency will easily conceive the scantiness of our stocks of all kinds of military stores, upon recollecting that 100,000 arms and all other necessaries in proportion were judged requisite to have been imported last year, not one article of which has arrived. The supplies for Genl Sullivan’s command have made a large breach in such magazines as we have.
This day a letter from Govr Johnson of Maryland was referred to the board. He expresses the strongest apprehensions of an attack from the enemy now in Cheasapeak. They want arms only, he says, to defend themselves against 2500 men; and at the close of his letter has the following passage—“Could not General Gist be spared from camp? Our militia have a confidence in him: he would be very useful: he would be in his own neighbourhood, acquainted with every man, and every foot of ground: if you can, send him to us.” Your Excellency will be pleased to do hereon what you think proper, if Congress shall have given no direction in the case.
We shall send 2000 pairs of over-alls to Easton without delay. A letter of the 10th from Otis & Henley informs us they had sent off to Springfield to Mr Measam 9640 pairs of over-alls, 600 shirts, and 993 hunting shirts.
Your Excellencys letter of the 23d we shall answer by the next conveyance; and are, very respectfully your most obedt servants
        Tim: Pickering by order
Postcript May 24.
We have appointed Capt. Topham (now at camp to settle some old accounts) commissary of military stores, & given him two conductors & a clerk. With these assistants we supposed he could take charge of and issue the shoes, & meant to give him instructions accordingly; he can also we think issue the over-alls, & we shall give him orders accordingly, if we hear no further from yr Excellency on the subject.

        By orderT. Pickering
